Opinion of the Court by
Judge Peters :
The judgment on the note for three hundred and ninety-two dollars had been rendered just one year before any answer was filed, and no matter of off set could apply to a judgment previously rendered and in full force.
Nor was the prayer for an equitable set-off and an injunction sufficient. The language is that if plaintiff shall refuse to accept the $40 tendered then defendant prays the judgment herein may be enjoined, until the matters herein can be determined.
The facts alleged did not authorize any relief, and if they did the conditional prayer was insufficient.
Judgment affirmed.